Citation Nr: 0426992	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-06 794	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right thumb injury.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for low back disability 
to include arthritis.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to December 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified at a hearing before the undersigned in 
June 2004.  At the hearing, he raised the issue of service 
connection for tinnitus, which is referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for bilateral 
hearing loss and COPD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1986 decision, the Board denied service 
connection for residuals of a right thumb injury.  

2.  The evidence received since the April 1986 Board decision 
is either cumulative or redundant of the evidence on file 
when the Board issued that decision or does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right thumb injury.

3.  The evidence of record does not show that the veteran 
currently has a right wrist disability.
4.  There is no competent medical evidence linking the 
current low back disability to include arthritis to service 
or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right thumb injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

2.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A low back disability to include arthritis was not 
incurred in or aggravated by service and service connection 
for arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In June 2002, the veteran filed his claims for service 
connection.  In a June 2002 letter, the RO notified the 
veteran of the VCAA and the evidence needed to substantiate 
his claims, namely, a current disability and a relationship 
between the current disability and the injury in service.  He 
was also notified that he had to submit new and material 
evidence, which was defined, on the claim of service 
connection for a thumb injury.  The RO notified the veteran 
that VA would obtain service records or other records in the 
custody of a Federal agency and a medical examination or 
opinion if necessary.  The veteran was notified that he could 
submit a medical opinion from his own doctor or other medical 
evidence to the RO or authorize VA to obtain the records on 
his behalf.  He was informed to identify any additional 
evidence in support of his claims and he was given 30 days to 
respond.  The RO adjudicated the claims in July 2002. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the notice to identify any additional evidence in 
support of his claims is essentially to the same effect. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

New and Material Evidence
Evidence Previously Considered 

In a June 1985 rating decision, the RO denied the claim of 
service connection for residuals of a right thumb injury 
because there was no medical evidence of a right thumb injury 
or disability during service.  The rating decision was 
subsumed by an April 1986 Board decision.  

In the Board's decision, the Board determined that a right 
thumb injury was not incurred in service and that the current 
right thumb disability was unrelated to his service.  

The evidence of record at that time consisted of the 
veteran's service medical records, report of VA examination, 
and private medical records.  

The service medical records show that the veteran was treated 
for a right wrist and hand injury with evidence of a fracture 
of the fifth metacarpal.  There was no evidence of right 
thumb involvement.  On separation examination, the upper 
extremities were normal.  

After service, March 1985 records of G.M.H., M.D., revealed a 
history of a ruptured ulnar collateral ligament of the 
metacarpal thumb joint eleven years previously.  The 
diagnosis was late effect of a thumb injury.

On VA orthopedic examination in May 1985, the examiner noted 
the history of a hyperextension injury to the right thumb in 
1974 while in service.  The diagnosis was an old tear of the 
ulnar collateral ligament in the metacarpal phalangeal joint 
of the right thumb with residual laxity of the ligaments of 
the ulnar side of the joint.    

Additional Evidence Since the April 1986 Board Decision 

The veteran filed his claim to reopen in April 2002.  
Evidence submitted subsequent to the April 1986 Board 
decision includes duplicative service medical records and 
private medical records, dating from August 1983 to March 
1985, as well as a December 2003 VA examination and the 
veteran's testimony at the hearing in June 2004. 

As for the December 2003 report of VA examination, the 
examiner noted the veteran's medical history of right thumb 
subluxation.  The diagnosis was right thumb subluxation.  

The veteran testified that he initially injured his right 
thumb in service in May or June 1973, while playing 
basketball, that his right hand was placed in a cast for six 
weeks, that after the cast was removed he was unable to 
freely move his thumb, and that he reinjured his thumb in 
1974.  The veteran also testified he continued to have 
mobility problems with his right thumb since that time and 
was unable to move it at the time of the hearing.  

Analysis

The veteran is seeking to reopen his claim of service 
connection for residuals of a right thumb injury, which was 
previously denied by the Board in April 1986.

The April 1986 Board decision is final based on the evidence 
then of record.  With a claim that has been finally 
disallowed, new and material evidence must been presented to 
reopen the claim.  38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be presumed 
and the Board is required to consider all the evidence 
received since the last disallowance of the claim on any 
basis.  

The Board finds that the evidence received since the April 
1986 Board decision is not new and material because it does 
not raise a reasonable possibility of substantiating the 
claim of service connection.  The copies of the service 
medical records and the private medical records, dated prior 
to 1986, are merely duplicative of evidence considered by the 
Board in April 1986.  As for the report of VA examination, 
the history and finding of slight thumb deformity are 
cumulative of evidence previously considered and rejected by 
the Board in its April 1986 decision 

As for the veteran's testimony, it is cumulative of prior 
statements, previously considered.  To the extent that the 
testimony is offered in the context of relating the current 
condition to service, a layperson is not qualified to offer 
an opinion on a medical question, such as the etiology of the 
disability.  Accordingly, where, as here, resolution of the 
issue turns on a medical matter, unsupported lay testimony, 
cannot serve as a predicate to reopen the previously 
disallowed claim and the claim cannot be reopened.



Service Connection
Factual Background

The service medical records show that the complained of right 
wrist pain in June 1973.  Later that month, he injured his 
right hand and fractured the metacarpal bone of the right 
fifth finger while playing basketball.  His hand was placed 
in a cast.  In August 1974, the veteran complained of low 
back pain.  Probable muscular low back pain was noted.  Later 
that month he continued to have occasional back pain with 
lifting and the impression was muscle spasm.   On separation 
examination report, the upper extremities and spine were 
normal.

After service, an X-ray by VA in 1985 revealed no abnormality 
of the right wrist. 

On VA examination in December 2003, the veteran complained of 
right wrist pain since 1973 when he injured the wrist while 
serving aboard ship.  Examination of the right wrist revealed 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, ankylosis, 
or abnormal movement or guarding.  No right wrist disability 
was diagnosed.  The examiner opined, after reviewing the 
claims file, that the veteran's right wrist complaints in 
1973 were not early manifestations of any current wrist 
disease or disability as the inservice complaints were not 
recurrent.

During the VA examination, the veteran also complained of 
continuous low back pain since 1973.  The diagnosis was 
degenerative arthritis.  The examiner opined that the 
veteran's back condition was not related to his military 
service because he was not diagnosed with any chronic or 
recurrent lumbar condition.  The examiner further opined that 
the veteran's current back condition did not originate in 
service but was related to the aging process.

At the hearing in June 2004, the veteran testified that he 
injured his right wrist when he fell in service and that he 
had recently been diagnosed with bilateral carpal tunnel 
syndrome.  He further testified that he also injured his back 
when he fell aboard ship while throwing some trash overboard 
and after he injured his back he was excused from duty.  He 
testified that his back continued to hurt at the time of his 
discharge and afterwards, that he began steroid block 
treatment in the early 1980s and that he was awarded worker's 
compensation in 1992 for a back injury.  

Analysis

A disability may be service connected if the evidence of 
record shows that the disability had onset in service and 
that the veteran still has such a disability. 38 C.F.R. 
§ 3.303.  There is a presumption of service connection for 
arthritis if it became manifest to a degree of 10 percent or 
more within one year of separation form service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307, 3.309.  Such evidence must be 
medical unless it relates to a disability that may be 
competently demonstrated by lay observation.  If the 
disability is not shown to be permanently disabling during 
service, it may still be service connected by continuity of 
symptomatology and with competent medical evidence that 
relates the present disability to the symptomatology.  

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed right wrist disability.  In this regard, the 
December 2003 examination does not provide a current 
diagnosis and there were no abnormal findings suggestive of a 
wrist disability.  Although the veteran testified that he has 
recently been diagnosed with bilateral carpal tunnel 
syndrome, this disability is a bilateral wrist condition that 
has not been etiologically linked, by competent medical 
evidence, to his service or any incident therein.  While the 
veteran believes he currently has a right wrist disability as 
a result of service, he is not competent to offer a medical 
opinion.  In the absence of a current right wrist disability, 
there is no factual predicate upon which service connection 
may be established.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right wrist disability.  

Although there was evidence of inservice low back complaints, 
there is no competent medical evidence linking his current 
low back disability to include arthritis to service or any 
incident therein or is there evidence that arthritis was 
manifested during the one-year presumptive period after 
service.  In fact, the VA examiner expressed the opinion that 
the veteran's current low back disability to include 
arthritis was not related to service.  While the veteran 
believes he currently has a low back disability as a result 
of service, he is not competent to offer an opinion that 
requires medical expertise.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
claim.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt, but as the preponderance of 
the evidence is against the claims, the standard does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Since new and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right thumb injury, the appeal is denied.

Service connection for a right wrist disability is denied.

Service connection for a low back disability to include 
arthritis is denied.


REMAND

The service medical records show some decibel decrease in 
hearing between entrance and separation examinations and that 
the veteran was treated for smoke inhalation.  At the hearing 
in June 2004, the veteran testified that he received 
treatment for hearing loss at the VAMC in Shreveport, where 
he was also diagnosed with COPD, and at a VA clinic, which 
are not of record.  He also testified that he has received 
ongoing private medical care. 

In light of the above and as the evidence of record does not 
contain sufficient medical evidence to decide the claim, 
under the duty to assist these issues are REMANDED for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claims of 
service connection he should submit 
competent medical evidence or a 
medical opinion that the claimed 
disabilities are related to an 
injury or disease or event in 
service. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Obtain the records from the 
Shreveport VAMC and ask the veteran to 
identify any other VA facility where he 
was treated either for hearing loss or 
COPD. 

3.  Schedule the veteran for a VA 
examination, including audiological 
testing, to determine if the veteran has 
hearing loss.  The claims file must be 
made available to the examiner.  The 
examiner is asked to express an opinion 
as to whether the current hearing loss, 
if any, is related to the veteran's 
exposure to the noise of evaporators in 
the ship's boiler room, where he worked.  
The examiner is also asked to comment on 
the clinical significance, if any, of the 
interval between the noise exposure in 
service and the first post-service 
documentation of hearing loss in the 
record and any other post-service history 
of noise exposure. 

4.  Schedule the veteran for a VA 
examination to determine if the veteran 
has COPD.  The claims file must be made 
available to the examiner.  The examiner 
is asked to express an opinion as to 
whether the current COPD, if any, is 
related to the veteran's exposure to the 
fumes associated with machinery in a 
ship's boiler room, where he worked.  The 
examiner is also asked to comment on the 
clinical significance, if any, of the 
interval between the service and the 
first post-service documentation of COPD 
in the record and other post-service 
history of occupational exposure to 
unclean air. 

5.  After the above development, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



